*122ON MOTION ROE REHEARING.
Hill, J.
Plaintiffs in error filed a motion for rehearing, one ground of which is: “Because the court, in holding that the words ‘heirs/ ‘heirs of the body/ ‘lineal heirs/ ‘lawful heirs/ ‘issue/ ‘and words of similar import/ as used in Code § 3660, did not mean merely those children and descendants of children, by representation of the life-estate, who were living at the death of the life-tenant, overlooked that the decision of the Supreme Court of Georgia, in the case of Ford v. Cook, 73 Ga. 215, decided in the year 1884, subsequent to the adoption of the code, specifically construed Code § 3660 (then Code § 2249) to mean that under said Code § 3660 only such persons should take the. limitation over as should be persons living at the time o£ the death of the life tenant.” The Ford case was where a testator executed his will in 1856 and died in 1859, and the decision in that case was rendered by this court in 1884. The devise in that case was to a daughter, and at her death to go to her children; and a trust was created in the following language: “and to hold the same in trust for them and their bodily heirs.” This court held that the will created an estate for life in the daughter -of the testator, with remainder to her children living at her death. Counsel for plaintiffs in error say that this court in the Ford case specifically construed § 2249 of the code then in existence, but now § 3660 of the Code of 1910; but it does not seem to us that this court did so. In rendering the opinion of the court in the Ford case, Hall, J., said: “ So far as we can gather the intention of the testator from this very obscure and illy expressed will, we think he designed to give to the mother of the plaintiffs a life-estate only in the property thereby conveyed, with remainder to the children living at her death. The will was executed in 1856, and took effect by the death of the testator three years later. Neither at its date, nor when it took effect, was such a thing as an estate tail by implication recognized by the laws of this State. The effect of our legislation of 1821, and that of 1854, was to forbid the presumption . . of an estate tail; and where by the English rules of construction such an estate would have been created by implication, our statutes meant that a life-estate should be vested in the first taker, with a remainder over in fee to his children and their descendants. Code, §§ 2250, 22-51, and cases cited. See in connection Id. §§ 2248 and 2249; and Nussbaum & Dannenberg *123v. Evans, 71 Ga. 753. Ho wo think that there was no error in holding that these plaintiffs took in remainder a Eter the death of their mother.” From what we can gather from the facts in'the Ford case, the language of the court, “with' remainder to her children living al her death” (italics ours), was obiter dictum; and as pointed out in the opinion oE the majority of the court in this,case, the language of the will under review here, based on previous decisions of this court, and “at her death to go to her children,” would convey a vested remainder to children living at the death' of the testator, subject to take in children afterwards born. The cases relied on by plaintiffs in error were those arising upon the construction of either a will or deed made prior to the first code, which contains § 3660 of the Code of 1910; and so far as we are able to see, the question now raised in this case was not raised in those cases. A careful reading of the opinion in the Ford case does not compel the conclusion that the court construed Civil Code (1910), § 3660, but merely said: “See in connection Id. §§ 2218 and 2219.” But if it be conceded that the court did construe those sections, or intended to construe them, that can not change the resitlt, because those sections were not applicable in construing a will executed in 1856, where the testator died in 1859, and the court in rendering its judgment came out exactly where it would have come out if those sections had never been considered at all. So the result of the consideration of those sections by the court, if it did consider them in connection with the will, amounted to nothing. Its effect on the construction in no way influenced the result, which was in exact accordance with the law as it stood before the adoption of the code. In Ewing v. Shropshire, 80 Ga. 374 (supra), Chief Justice Bleckley made the same observation as to four cited cases, including Ford v. Cook, to wit: “in each of which the instrument construed antedated the Code.” So we adhere to the conclusions reached when this case was first decided. Rehearing denied.